Citation Nr: 0302275	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  96-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Severance of service connection for degenerative disc 
disease, lumbosacral spine, postoperative.

2.  Entitlement to an increased evaluation for fractures, 
right lower extremity, postoperative, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1995 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Houston, 
Texas, Regional Office (RO).  In the November 1995 decision, 
the RO continued the 10 percent evaluations assigned to 
degenerative disc disease, lumbosacral spine, postoperative, 
and fractures, right lower extremity, postoperative.  In 
October 1996, the RO granted a 20 percent evaluation for 
degenerative disc disease, lumbosacral spine, postoperative.  
The veteran stated that he felt he warranted a higher 
evaluation, and thus the appeal continued.

In January 1998, the veteran testified at a Travel Board 
hearing in Waco, Texas, before one of the undersigned Board 
Members.  A transcript of the hearing has been associated 
with the claims file.

In the decision of July 1999, the RO severed service 
connection for the lumbosacral spine disorder.  The veteran 
subsequently perfected an appeal of that decision.  In 
October 2002, the veteran testified at a video-conference 
hearing before the undersigned Acting Board Member.  A 
transcript of that hearing has also been associated with the 
claims file.

The Board notes that because the severance of service 
connection for degenerative disc disease, lumbosacral spine, 
postoperative, is confirmed by this decision, the issue of 
entitlement to an evaluation in excess of 20 percent for that 
disorder is now moot.  Thus, the Board will not address this 
issue in the decision.

FINDINGS OF FACT

1.  In a November 1993 decision, a Hearing Officer at the RO 
granted service connection for degenerative disc disease, 
lumbosacral spine, postoperative, based on the veteran's 
account of having had back surgery in service and on an 
October 1993 VA examination report, which showed a diagnosis 
of history of some sort of trauma to the right hip and low 
back, status post possibly spinal fusion with some swelling 
of the leg and stiffness and soreness in the back.  

2.  The whereabouts of the veteran's service medical records 
were unknown at that time of the decision granting service 
connection for a lumbosacral spine disorder; however, they 
were subsequently located.

3.  In a March 1999 rating decision, the RO proposed to sever 
service connection for degenerative disc disease, lumbosacral 
spine, postoperative, based on review of the service medical 
records, which showed no injury to the low back, no surgery 
on the low back, and no scar on the low back at the time of 
separation, and on a September 1997 VA examination report, 
wherein the examiner stated that the veteran's scar was not 
the result of surgery and that he was at a loss to explain 
what the scar represented.  

4.  In a July 1999 rating decision, the RO severed service 
connection for degenerative disc disease, lumbosacral spine, 
postoperative.

5.  The veteran did not incur a disease or injury of the 
lumbosacral spine in service.  

6.  The decision of November 1993 which granted service 
connection for degenerative disc disease, lumbosacral spine, 
postoperative would have been manifestly different if the RO 
had been aware of the service medical records which show that 
the veteran did not have back surgery in service.

7.  The veteran's fractures, right lower extremity, 
postoperative, are manifested by no more than slight 
functional impairment.

CONCLUSIONS OF LAW

1.  The grant of service connection for degenerative disc 
disease, lumbosacral spine, postoperative, was clearly and 
unmistakably erroneous, and the subsequent rating decision 
severing benefits was proper.  38 C.F.R. §§ 3.105(d) (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for fractures, right lower extremity, postoperative, have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for an increased evaluation for fracture, right lower 
extremity, postoperative by means of the discussions in the 
November 1995 rating decision, the December 1995 statement of 
the case, and the October 1996 and October 1998 supplemental 
statements of the case.  He was specifically told that the 
basis for the continuance of the 10 percent evaluation was 
that the service-connected fracture, right lower extremity, 
postoperative, was manifested by malunion of the tibia and 
fibula with no more than a slight knee or ankle disability.  
The RO stated that in order for the veteran to warrant a 
20 percent evaluation, he would need to have a moderate knee 
or ankle disability.  In the December 1995 statement of the 
case, the RO also provided the veteran with the pertinent 
regulations.

As to the claim regarding severance of service connection for 
degenerative disc disease, lumbosacral spine, postoperative, 
the RO informed the veteran of its bases for proposing 
severance in its March 1999 rating decision (which the RO 
notified him of in April 1999).  In the rating decision, the 
RO set forth all the facts upon which it determined that 
service connection should not have been granted.  Based on 
the information provided to the veteran as to both claims on 
appeal, the Board finds that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Although the veteran's claims file 
has been rebuilt, the RO was able to obtain the veteran's 
service medical records.  The veteran had submitted a copy of 
the letter from the Social Security Administration showing he 
had been granted benefits.  The RO subsequently sought the 
medical records relied upon by the Social Security 
Administration in granting benefits.  It was revealed that 
the veteran was in receipt of Social Security Administration 
retirement benefits, but VA was able to obtain some of the 
records.  Additionally, the RO obtained the VA treatment 
records, dated from July 1992 to November 1997.  The veteran 
indicated he had received medical treatment from Drs. Synder 
and Bobbitt.  Initially, the RO sought to obtain the records, 
which requests for such records were sent out in March 2001.  
In May 2001, Dr. Synder asked for a more recently signed 
authorization.  Following receipt of this, in September 1997, 
the RO requested that the veteran sign and date a new 
authorization for Dr. Snyder's records.  In December 2001, 
the RO sent a second request for the medical records to Dr. 
Bobbitt.

The Board is aware that the records from Drs. Snyder and 
Bobbitt were never obtained; however, the Board finds that 
such is harmless to the merits of the case.  The veteran 
clearly informed VA that he was treated by Dr. Bobbitt for 
high blood pressure and by Dr. Snyder for either gall bladder 
surgery or hernia surgery.  Such records are not relevant to 
the claim for severance of service connection for 
degenerative disc disease, lumbosacral spine, postoperative, 
or the claim for an increased rating.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo 
several VA examinations related to his claims.  For the 
reasons stated above, the Board finds that the requirements 
of the VCAA have been met by the RO.  

II.  Severance

Under 38 C.F.R. § 3.105(d) (2002), subject to the limitations 
contained in 38 C.F.R. §§ 3.114, 3.957 (2002), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  A change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  Id.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that § 3.105(d) "places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as [38 C.F.R.] §  3.105(a) places upon an 
appellant seeking to have an unfavorable previous 
determination overturned."  Graves v. Brown, 6 Vet. App. 
166, 170 (1994) quoting Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  In Graves, the Court stated that "VA must 
meet the burden of proof and demonstrate that the granting of 
service connection was clear and unmistakable error; failure 
to do so is error as a matter of law."  Id. citing 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The question before the Board is whether the grant of service 
connection for degenerative disc disease, lumbosacral spine, 
postoperative, is clearly and unmistakably erroneous.  If 
not, the rating action of July 1999, which severed service 
connection for such, cannot be sustained.  The Board notes 
that a change in diagnosis is also a basis for severance, and 
this reflects that subsequently obtained evidence may support 
the severance.  See 38 C.F.R. § 3.105(d).  This is the 
difference between 38 C.F.R. § 3.105(a) and § 3.105(d).  
Unlike section 3.105(a), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial award.  Daniels v. Gober, 10 Vet. App. 474, 479-
80 (1997) (determination to sever service connection is not 
limited to the evidence of record at the time of the 
challenged decision).

At the time of the November 1993 Hearing Officer's decision, 
the evidence before the RO included VA outpatient treatment 
reports, an October 1993 VA examination report, the veteran's 
statements and hearing testimony, and the veteran's claim for 
compensation.  The Board notes that at that time, it was 
noted that the veteran's claims file had to be rebuilt and 
that the service medical records were not part of the claims 
file.  The VA outpatient treatment reports did not show any 
treatment for a back disorder.  In the August 1992 claim for 
benefits, the veteran stated that he was seeking an increased 
evaluation for his right leg and service connection for his 
"lower back due to surgery there in conjunction with 
treatment for my right leg."

At the September 1993 RO hearing, the veteran testified that 
at the time he had surgery on his right leg in service he 
also underwent surgery on his back as well.  He stated that 
he had not been informed that they would be performing 
surgery on his back, but that he woke up with a scar on the 
back part of his right hip.  The veteran testified that he 
had not injured his back prior to service.  He denied that 
his back was injured at the time he injured his right leg.

In the October 1993 VA examination report, it showed that the 
veteran reported that he injured his back at the time he 
injured his right leg.  He also reported that in service he 
had "some sort of surgery on his low back."  The examiner 
initially stated that the scar could have been the result of 
a spinal fusion, although he subsequently stated that he did 
not know what the scar represented.  He entered a diagnosis 
of history of some sort of trauma to the right hip and low 
back, status post possibly spinal fusion with some swelling 
of the leg and stiffness and soreness of the back.

In the November 1993 decision, the Hearing Officer granted 
service connection for degenerative disc disease, lumbosacral 
spine, postoperative, stating that although the veteran's 
claims file had been lost, it was clear that the veteran was 
"definitely injured during his active military service" and 
that the veteran reported he had a procedure carried out on 
his back.  The Hearing Officer stated that the veteran had a 
current disability of degenerative disc disease, lumbosacral 
spine, postoperative and that all reasonable doubt would be 
resolved in favor of the veteran.  

Following the November 1993 decision, the RO obtained some of 
the veteran's service medical records.  The veteran's 
separation examination showed that clinical evaluation of the 
spine and other musculoskeletal system was normal.  Clinical 
evaluation of identifying body marks, scars, and tattoos 
revealed findings of a three-inch surgical scar on the lower 
leg and a one-inch scar under the chin.  In a report of 
medical history completed by the veteran at that time, he 
reported having foot trouble, whooping cough, mumps, and 
jaundice.  He further reported that he had broken his tibia 
and fibula in September 1961, when a one-half ton trailer 
fell on his leg.  The examiner noted that the veteran's 
reports of whooping cough and mumps were from childhood, that 
the jaundice occurred in 1953, and that the veteran had pes 
planus.  

A July 1995 private consultative examination shows that the 
veteran reported that he had hurt himself in the service when 
a 3000-pound ammunition trailer had fallen on him, injuring 
his back and right leg.  He further reported that he had been 
taken to the hospital and had immediate back surgery and an 
operation on his leg.  The examiner stated that the x-rays of 
the veteran's lower back showed surgical changes at the L5-S1 
level.

A September 1996 VA examination report shows that the veteran 
reported pain in his back.  The examiner reported the 
veteran's ranges of motion of the lumbar spine and entered a 
diagnosis of history of degenerative disease of the lumbar 
spine with loss of motion.  X-rays taken of the lumbar spine 
at that time showed (1) curvature and alignment with normal 
limits; (2) vertebral bodies of average height; 
(3) narrowing L5 disc space, L4 disc space also appeared 
slightly diminished, vertebral osteophytes throughout the 
lumbar spine; and (4) posterior arches appeared intact except 
for S1 spina bifida occulta and ununited apophyses L1 
transverse processes.

An undated record from the Social Security Administration 
shows that the veteran had asked for reconsideration 
regarding benefits he was seeking.  The Social Security 
Administration stated that it had "considered the medical 
and other information" in determining how his condition had 
affected his ability to work.  It stated, "You said you were 
disabled because of degenerative disc disease. . . .  This 
problem required surgery."  The Social Security benefits 
were denied on reconsideration.

A September 1997 VA examination report shows that the 
examiner made the following findings, in part:

This patient states that at the time he 
had his fracture [of the tibia and 
fibula], he also had surgery on his back.  
He has a 3-inch well-healed scar in the 
lumbar area above the right hip.  The 
first time that I examined this man, I 
assumed that this could possibly be a 
scar from a lumbar laminectomy but this 
is not the case.  This man's back x-rays 
do not show any evidence of his spine 
having been operated on.  Just what this 
scar represents, I am still at a loss to 
explain.  There is nothing in the 
operative report dealing with this man's 
fracture of his tibia and fibula to 
explain what this scar represents.  It 
could possibly be that it was intended to 
take a bone graft from his right hip to 
repair the fracture of the tibia and 
fibula and then this was not needed so 
that incision was simply closed.  This 
would be my best guess.  At any rate, 
this man definitely has not had any 
surgery to the lumbar spine. . . .

The examiner reported the history of the fracture to the 
right tibia and fibula and stated that there was no reason 
that he could see for the veteran to have undergone back 
surgery at the time of the accident, "except in thinking 
that a bone graft might be necessary[,] which apparently was 
not the case."  He entered a diagnosis of degenerative disc 
disease of the lumbar spine, "which in the opinion of this 
examiner has nothing to do with the patient's injury and 
compound fracture of the right tibia and fibula."

A September 1998 VA examination report shows that the veteran 
reported that he had injured himself in October 1961, when a 
trailer had collapsed and struck him.  He stated that he had 
sustained a back injury and an open fracture of the right 
tibia and fibula.  The veteran added that he did not know 
whether he had sustained a fracture to his spine.

Additional service medical records were subsequently 
received.  The September 7, 1961, operation report shows that 
the veteran underwent a debridement and closure of the right 
lower leg and a closed reduction of the tibia and fibula, 
followed by the application of a short leg plaster cast.  The 
description of the operation does not include any mention of 
an incision in the veteran's back or right hip.  On September 
11, 1961, the veteran reported he felt "quite well" but 
noted that he had developed soreness in his back and chest, 
which he had attributed to the position he was in while in 
bed.  The clinical records, dated from September 7 to 11, 
1961, are silent as to any findings pertaining to the 
veteran's spine.  The hospital report, which indicated that 
the veteran had been hospitalized from October 7 to 16, 1961, 
was silent as to any findings pertaining to the veteran's 
back, to include the scar.  

In a March 1999 rating decision, the RO proposed to sever 
service connection for degenerative disc disease, lumbosacral 
spine, postoperative.  The RO informed the veteran of its 
intention to sever and offered him an opportunity to submit 
evidence and argument, including hearing testimony.  The RO 
specifically requested that the veteran provide authorization 
to obtain records from the surgery that was performed on his 
back, as was shown in the Social Security Administration 
records.  

In May 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran stated his back was 
operated on in service.  He stated that he remembered as he 
was going under that they moved him onto his stomach.  The 
veteran stated that he began having problems with his back 
after the surgery.  He asserted he had been told by doctors 
he had seen for his Social Security Administration benefits 
application that he had two surgical changes in his back.  

In an undated VA Form 119, report of contact, it was 
indicated that the veteran had called to say that he was 
unable to locate any additional medical records pertaining to 
the matters discussed in the May 1999 hearing.

In October 2002, the veteran had a video-conference hearing 
before the undersigned Acting Board Member.  The veteran 
reiterated his belief that he underwent surgery on his back 
in service.  The veteran stated he had never undergone 
surgery on his back after service and that he had been told 
by a Social Security doctor that his back had been altered in 
two areas.  The veteran denied having received treatment for 
his back between the time he got out of service until 1993.

The Board has carefully reviewed the evidence of record and 
finds that the November 1993 decision, which granted service 
connection for degenerative disc disease, lumbosacral spine, 
postoperative, was clearly and unmistakably erroneous and 
that severance of service connection for such was proper.  
Specifically, the Board finds that the correct facts were not 
before the RO at the time of the November 1993 decision.  
Specifically, the hearing officer who granted service 
connection did not have access to the veteran's service 
medial records.  This was significant for several reasons.  

First, the hospitalization reports in service that pertain to 
the right leg surgery and the post surgical hospitalization 
mention nothing in regard to surgery on the lumbar spine or 
in that area.  The only record that addressed the veteran's 
back was when he stated he was sore in his back as a result 
of the position he was in while lying in bed.  When the 
treating physician in service reported the clinical findings 
pertaining to the incision on the veteran's right leg, there 
was no mention of another incision on the veteran's back.  

Second, at the time of the veteran's separation examination, 
the examiner made no findings of a scar on the veteran's 
back.  It must be noted that the examiner reported the scar 
on the leg and one on the veteran's chin.  This establishes 
that the examiner did a thorough examination of the veteran 
when looking for body marks, to include scars, as the two 
scars mentioned are in totally separate areas of the body.  
Clinical evaluation of the veteran's spine was normal.  In 
the report of medical history completed by the veteran at 
that time, he reported several diseases and an injury; 
however, none of them related to his back.  Thus, the service 
medical records, which were not available at the time service 
connection was granted, completely contradict the veteran's 
contention that he had surgery on his back in service.  

In addition, the grant of service connection was based on a 
VA medical opinion which subsequently changed.  The VA 
examiner who had previously examined the veteran in October 
1993 and September 1996, changed his opinion as to the 
significance of the veteran's scar on his back.  
Specifically, initially, he had agreed that the veteran had 
undergone surgery in service, and that this was the basis for 
the scar on his back.  However, once he had an opportunity to 
review the inservice surgical report, x-rays of the veteran's 
spine, and re-examine the veteran, he determined that the 
scar could not have been from surgery on the veteran's lumbar 
spine.  He stated that the x-ray report showed no evidence 
that his back had undergone an operation.  He noted that it 
was possible that the veteran could have had an incision done 
in case he would need a bone graft, but then subsequently 
stated that it had not been done.  His final determination 
was that the veteran's diagnosis of degenerative disc 
disease, lumbosacral spine, postoperative, had nothing to do 
with the inservice injury to the tibia and fibula.  The Board 
notes that a change in the diagnosis is a basis to sever 
service connection.  See 38 C.F.R. § 3.105(d) (2002).

Based on the above findings, the Board finds that the grant 
of service connection for degenerative disc disease, 
lumbosacral spine, postoperative, was clearly and 
unmistakably erroneous.  The complete record reflects that 
the veteran did not have surgery on his back while in 
service.  Even if he had undergone an incision for a bone 
graft from the hip, that does not establish a basis for the 
veteran to be service-connected for degenerative disc 
disease, lumbosacral spine, postoperative.  The Board finds 
that the correct facts were not before the RO at the time of 
the November 1993 decision and that had the service medical 
records been in the claims file at the time of the November 
1993 decision, the result would have been manifestly 
different in that service connection for degenerative disc 
disease, lumbosacral spine, postoperative, would not have 
been granted.  Thus, the grant of service connection for 
degenerative disc disease, lumbosacral spine, postoperative, 
was clearly and unmistakably erroneous, and the July 1999 
severance of service connection was proper.  38 C.F.R. § 
3.105(d).  The Board also notes that the veteran was properly 
notified of the proposal to sever service connection as 
required by 38 C.F.R. § 3.105(d).  Accordingly, for the 
reasons stated above, restoration of service connection for 
degenerative disc disease, lumbosacral spine, postoperative, 
is denied.

III.  Increased rating

Service connection for fractures, right lower extremity, 
postoperative, was granted, effective December 1, 1991, and a 
10 percent evaluation was assigned.  The veteran filed a 
claim for an increased evaluation for his service-connected 
fractures, right lower extremity, postoperative, in May 1995.

A September 1996 VA examination report shows that the 
examiner reported that the veteran had a compound fracture of 
the tibia and fibula on the right about eight inches above 
the ankle and that there was a protrusion on the fracture 
site.  He stated the veteran complained of pain in this area.  
The examiner reported the veteran was able to stand on his 
toes and heels.  He stated the veteran had full range of 
motion of the ankle: 10 degrees dorsiflexion and 45 degrees 
of plantar flexion.  The examiner entered a diagnosis of 
history of fracture of the right tibia and fibula with some 
loss of formation of the affected fracture site.  X-rays 
taken of the right leg showed a well-healed fracture of the 
distal shafts of the right tibia and fibula in satisfactory 
alignment.  The radiologist noted that there had been no 
change since October 1993.

A September 1997 VA examination report shows that the 
examiner noted the history of the veteran's injury.  He 
stated the veteran had full range of motion of the ankle: 
10 degrees of dorsiflexion and 45 degrees of plantar flexion.  
The examiner noted the veteran reported no particular 
complaints as to his right knee.  Range of motion of the 
right knee was from 0 degrees to 115 degrees.  The veteran 
reported that when he worked, his leg would become tired 
after 45 minutes.  The examiner entered a diagnosis of 
compound fracture of the right tibia and fibula with a well-
healed result with the tibia and fibula in good alignment but 
with complaints of pain and fatigability.

At the January 1998 Travel Board hearing, the veteran 
testified that he could not walk for very long, approximately 
30 to 45 minutes, and that he was unable to run "at all."  
He stated that after walking for 30 to 45 minutes, his leg 
would "go down" on him.  The veteran rated the pain in his 
leg as a six on a scale from one to ten, with ten being the 
worst.  He testified that he would get swelling in his knee 
if he stepped in a hole or "something like that."  He noted 
that his left leg bothered him if he sat for long periods of 
time, and he would need to stand up and walk around.  He 
stated he had numbness.  The veteran also stated that his leg 
would hurt more when it was very cold or very hot.  

A March 1998 VA examination report shows that the veteran 
reported that he was able to walk with a regular gait for 30 
to 45 minutes, at which time he would have to stop.  He 
stated that his right leg would feel as though it was not 
there, and that it went numb and weak.  The veteran stated 
that if he rested for a while that he could regain his 
strength.  He added that he could stand for 45 minutes before 
he would have to sit.  The veteran reported that he had no 
notable right knee pain unless he bumped it.  Physical 
examination revealed a slight valgus alignment.  The examiner 
stated that it was partially due to the fracture and had 
partly occurred at the knee.  Range of motion of the knee was 
from 0 to 140 degrees.  The examiner stated that there was no 
swelling in the right knee or ligament instability.  
Additionally, he stated there was no crepitance, no joint 
tenderness, no pain on rotational movements, and no 
McMurray's sign.  The right ankle's range of motion was 
20 degrees of dorsiflexion and 45 degrees of plantar flexion.  
The examiner stated that there was no pain on examination of 
the ankle.  He noted that the veteran had knee symptoms 
consistent with degenerative changes.  X-rays of the knee 
taken at that time of examination revealed multiple loose 
bodies posteriorly and early cartilaginous calcification 
laterally.

In October 2002, the veteran presented oral testimony before 
the undersigned Acting Board Member.  The veteran testified 
that he could stand only for approximately 30 to 45 minutes, 
at which time his leg would give way.  He stated that he had 
fallen as a result of his leg giving way, which he stated 
happened "quite often."  He added that his right leg would 
hurt more in cold weather.  The veteran also stated he would 
take Tylenol for the pain.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
ankle or knee disability, and a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
ankle or knee disability.  Impairment of the tibia and fibula 
represented by malunion with marked knee or ankle disability 
warrants a 30 percent disability rating.  When impairment of 
the tibia and fibula results in nonunion with loose motion 
and necessitating a brace, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  38 C.F.R. 4.71, Plate II (2002).  Normal plantar 
flexion is from 0 degrees to 45 degrees.  Id.  Normal range 
of motion of the knee is from 0 degrees to 140 degrees.  Id.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. § 
4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for fracture, right 
lower extremity, postoperative.  The veteran's service-
connected disability is rated under Diagnostic Code 5262, 
which contemplates malunion of the tibia and fibula with a 
slight ankle or knee disability for his current 10 percent 
rating.  In order to warrant a 20 percent evaluation, the 
veteran would need malunion of the tibia and fibula with a 
moderate ankle or knee disability.  The evidence of record 
establishes that the veteran has very good alignment of his 
tibia and fibula.  In the September 1996 VA examination 
report, the examiner stated that the veteran had 
"satisfactory alignment."  In the September 1997 VA 
examination report, the examiner stated that the veteran had 
a "well-healed result with the tibia and fibula in good 
alignment."  Such findings do not show that he veteran has 
any significant malunion of the tibia and fibula.

Additionally, the evidence of record shows that the veteran 
has no more than a slight ankle or knee disability.  His 
range of motion of the ankle has been, at worst, 10 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  His range 
of motion of the right knee has been, at worst, 0 to 
115 degrees.  Such ranges of motion are only slightly less 
than normal and do not establish a moderate ankle or knee 
disability.  Also, the findings in the examination reports do 
not show that the veteran has any more than slight functional 
impairment.  In September 1996, the veteran complained of 
pain in the area of his fracture.  The examiner noted that 
the veteran was able to stand on his heels and toes.  He 
determined that the veteran had "some loss of formation of 
the affected site."  In September 1997, the veteran reported 
no particular complaints as to his right knee.  As to his 
right leg, he stated that it would become tired after 45 
minutes.  The examiner noted that the veteran had complaints 
of pain and fatigability.  In March 1998, the veteran again 
reported his decreased strength in his right leg, stating 
that it would become numb and weak after he walked 30 to 45 
minutes.  The examiner noted that the veteran reported "no 
notable right knee pain" unless he bumped it.  At the time 
of the examination, there was no swelling or ligament 
instability.  The examiner noted that there was no pain when 
examining the veteran's right ankle.  

The veteran's service-connected disability does not have the 
equivalent of malunion of the tibia and fibula with a 
moderate knee or ankle disability.  The above-described 
findings establish that the veteran has no more than slight 
functional impairment, which includes consideration of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, supra.  
The veteran does not report knee pain specifically or ankle 
pain specifically.  Rather, he asserts weakness and 
fatigability in his right leg.  The 10 percent evaluation 
contemplates mild functional impairment in the right leg.  
There are no findings that the veteran has more movement than 
normal in either the knee or ankle.  His ranges of motion in 
the right knee and ankle have been reported as full, which 
does not show that the veteran has less movement than normal.  
For the reasons stated above, the Board finds that the 
service-connected fracture, right lower extremity, 
postoperative is no more than 10 percent disabling under 
Diagnostic Code 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted his service-connected 
disability warranted an increased evaluation, the medical 
findings do not support his assertions.  The Board attaches 
greater probative weight to the objective clinical findings 
of skilled, unbiased professionals than to the veteran's 
statements and testimony.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This is not to say that the veteran's 
testimony at his hearings before the Board was not credible, 
as it was.  However, the Board must weigh the veteran's 
contentions with the objective medical findings.  The medical 
findings of record consistently show a disability that is no 
more than slight in degree.  Thus, taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent for fractures, right lower 
extremity, postoperative, is not warranted.  To this extent, 
the preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2002).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

The Board has considered whether the service-connected 
fracture, right lower extremity warrants an extraschedular 
evaluation.  However, the clinical presentation of the 
veteran's service-connected disability is neither unusual nor 
exceptional as to render impractical the application of the 
regular schedular standards.  See id.  The record, moreover, 
does not reflect frequent periods of hospitalization due to 
this disability or interference with employment to a greater 
degree that that contemplated by the regular schedular 
standards, which are based on average impairment of 
employment.  The Board finds, accordingly, that the criteria 
for submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to any of 
the service-connected disability.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Restoration of service connection for degenerative disc 
disease, lumbosacral spine, postoperative, is denied.

Entitlement to an evaluation in excess of 10 percent for 
fractures, right lower extremity, postoperative, is denied.



			
	John E. Ormond, Jr. 	Holly E. Moehlmann
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



			
	Michael D. Martin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

